The Honorable Luther Hardin State Senator 309 South VanCouver Russellville, AR 72801
Dear Senator Hardin:
This is in response to your request for an opinion concerning a cable television company's authority to legally charge a fee for a customer's failure to pay 18-21 days in advance of services being rendered. You have also asked whether there are time limits on billing in advance of service.
Our research has not disclosed any Arkansas law governing advance billing or the charging of late fees. While the cable television industry is subject to limited federal regulation,see 47 C.F.R. § 76 (1989), billing practices of cable companies are not addressed in these regulations.
The payment arrangements you reference would, it seems, be a matter of contract and would be governed by the cable company's franchise agreement and/or any contract or agreement with the cable customer(s). The individual provisions of such agreement(s) would have to be reviewed to conclusively assess the enforceability of the billing practices. This office cannot generally undertake to interpret the meaning of terms in contracts or other agreements entered into by private parties. This type of review often involves factual questions, such as intent, which this office is not equipped or empowered by law to investigate and evaluate. We suggest, therefore, that private counsel be consulted if questions remain and further investigation of the matter is desired.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely,
WINSTON BRYANT Attorney General
WB:arb